DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement(s) submitted on April 29, 2021 and July 15, 2021 have been considered by the Examiner and made of record in the application file.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 36 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajagopal et al. (WO # 2016068521 A1).
Regarding claim 36, Rajagopal et al. teach an apparatus (Fig.1, Fig.3; Fig.30), comprising: 
at least one processor (Fig.3 @ 325); and 
at least one memory (Fig.3 @ 330) including computer program code (read as program(s) (Paragraph(s) [153]-[154])), the at least one memory (Fig.3 @ 330) and the computer program code configured to, with the at least one processor (Fig.3 @ 325), cause the apparatus to: 
signal a mapping between a beam index value and a refinement beam index value to a user equipment (read as transmitting frames with control information (Fig.30 @ 3003; Paragraph [140]); For example, “the control node transmits a control information on beam refinements for a plurality of terminals. The control information may includes at least one of a duration per frame, a duration for a feedback, an identification of the control node, identifications of the terminals, a number of frame transmissions, and a type of the beam refinements.”(Paragraph [140])); 
receive a measurement report about a first refinement beam from the user equipment (Fig.30 @ 3005); 
signal on a second refinement beam a beam change to the user equipment by referring to the beam index value (read as additional frame transmissions (Fig.30 @ 3003, 3005, and 3007; Paragraph [141]); For example, “a terminal among the terminals may request the additional frame transmissions, and another terminal may not request the additional frame transmissions. Whether to request the additional frame transmission depends on a beam width, a number of beams needed to complete receive-beam sweeping and so on.”(Paragraph [141])); and 
communicate with the user equipment using the first refinement beam. (Fig.1, 3 @ 310a-310n, and Fig.30)
Regarding claim 39, and as applied to claim 36 above, Rajagopal et al. teach an apparatus (Fig.1, Fig.3; Fig.30) wherein the at least one memory (Fig.3 @ 330) and the computer program code are further configured to, with the at least one processor (Fig.3 @ 325), cause the apparatus (Fig.1, Fig.3; Fig.30)to: 
receive a beam change validation from the user equipment.  (Fig.1, 3 @ 310a-310n, and Fig.30)
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-35, 37-38, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (WO # 2016068521 A1) in view of Yoo et al. (U.S. Patent Application Publication # 2017/0288763 A1).
Regarding claim 22, Rajagopal et al. teach an apparatus (Fig(s).1 @ 104, 2 @ 104, and 31), comprising:
at least one processor (Fig.2 @ 240); and 
at least one memory (Fig.2 @ 260) including computer program code (read as program(s) (Paragraph(s) [153]-[154])), the at least one memory (Fig.2 @ 260) and the computer program code configured to, with the at least one processor (Fig.2 @ 240), cause the apparatus (Fig(s).1 @ 104, 2 @ 104, and 31) to: 
receive a mapping between a beam index value and a refinement beam index value from a network node (read as receiving control information (Fig.31 @ 3101 and Fig.32 @ 3201; Paragraph [144]) For example, “the terminal receives control information on beam refinements for a plurality of terminals including the terminal. The control information may includes at least one of a duration per frame, a duration for a feedback, an identification of the terminal, identifications of the terminals, a number of frame transmissions, and a type of the beam refinements. The control information is transmitted to change a wide beam into a sector beam, the sector beam into a narrow beam, or a current beam into different beam. That is, the beam refinements comprises one of narrowing a beam width, and changing a current beam into different beam having same beam width.”(Paragraph [144])); 
send a measurement report about the first refinement beam to the network node (Fig.1; Fig.30 @ 3005 and Fig.32 @ 3205);  and 
communicate with the network node using the first refinement beam. (Fig.1, Fig.2 @ 210, Fig.32 @ 3205 and 3207)
However, Rajagopal et al. fail to explicitly teach the step to perform measurements on a first refinement beam;
receive, from the network node on a second refinement beam, a downlink control message including a beam change indication to the first refinement beam by referring to the beam index value
Yoo et al teach a method to perform measurements on a first refinement beam (Fig.9 @ 910);
receive, from the network node on a second refinement beam, a downlink control message including a beam change indication to the first refinement beam by referring to the beam index value (read as DCI (Paragraph [0104]) For example, “The base station may transmit information about the selected beam to the terminal. ”(Paragraph [0104]) Also, “the base station may set in advance a beam feedback condition or a condition for the terminal to transmit beam measurement information to the base station. For example, such a condition may be preset through an upper layer signaling, DCI, or the like.”(Paragraph [0149]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to measure a beam and the function to receive a DCI as taught by Yoo et al. with the terminal as taught by Rajagopal et al. for the purpose of improving beam selection procedures by devices in a communication network.
Regarding claim 29, Rajagopal et al. teach a method (Fig(s).30-32), comprising:
receiving a mapping between a beam index value and a refinement beam index value from a network node (read as receiving control information (Fig.31 @ 3101 and Fig.32 @ 3201; Paragraph [144]) For example, “the terminal receives control information on beam refinements for a plurality of terminals including the terminal. The control information may includes at least one of a duration per frame, a duration for a feedback, an identification of the terminal, identifications of the terminals, a number of frame transmissions, and a type of the beam refinements. The control information is transmitted to change a wide beam into a sector beam, the sector beam into a narrow beam, or a current beam into different beam. That is, the beam refinements comprises one of narrowing a beam width, and changing a current beam into different beam having same beam width.”(Paragraph [144])); 
sending a measurement report about the first refinement beam to the network node (Fig.1, Fig.30 @ 3005, and Fig.32 @ 3205); and 
communicating with the network node using the first refinement beam. (Fig.1, Fig.32 @ 3205 and 3207)  
However, Rajagopal et al. fail to explicitly teach performing measurements on a first refinement beam;
receiving, from the network node on a second refinement beam, a downlink control message including a beam change indication to the first refinement beam by referring to the beam index value;
Yoo et al teach a method for performing measurements on a first refinement beam (Fig.9 @ 910);
receiving, from the network node on a second refinement beam, a downlink control message including a beam change indication to the first refinement beam by referring to the beam index value; (read as DCI (Paragraph [0104]) For example, “The base station may transmit information about the selected beam to the terminal. ”(Paragraph [0104]) Also, “the base station may set in advance a beam feedback condition or a condition for the terminal to transmit beam measurement information to the base station. For example, such a condition may be preset through an upper layer signaling, DCI, or the like.”(Paragraph [0149]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to measure a beam and the function to receive a DCI as taught by Yoo et al. with the terminal as taught by Rajagopal et al. for the purpose of improving beam selection procedures by devices in a communication network.
Regarding claims 23 and 30, and as applied to claims 22 and 29 above, Rajagopal et al, as modified by Yoo et al., teach an apparatus (Fig(s).1 and 2) and method (Fig(s).31-32) wherein the at least one memory (Fig.2 @ 260) and the computer program code (read as programs (Paragraph(s) [153]-[154])) are further configured to, with the at least one processor (Fig.2 @ 240), cause the apparatus to: 
receive a configuration (read as control information) to perform measurements on a beam refinement reference signal. (Fig(s).1-2; Fig.31 @ 3101 and Fig.32 @ 3201)
Regarding claims 25 and 32, and as applied to claims 22 and 29 above, Rajagopal et al, as modified by Yoo et al., teach an apparatus (Fig(s).1 and 2) and method (Fig(s).31-32) wherein the at least one memory (Fig.2 @ 260) and the computer program code (read as programs (Paragraph3 [153]-[154])) are further configured to, with the at least one processor (Fig.2 @ 240), cause the apparatus to: 
send a beam change validation to the network node using a beam aligned to the first refinement beam. (Fig(s).1-2, Fig.32 @ 3205 and 3207)
Regarding claims 26, 33, and 40, and as applied to claims 22, 29, and 36 above, Rajagopal et al. teach “an apparatus and a method for a beam refinement in a wireless communication system.”(Fig(s).1-3 and 29-32; Paragraph [4])
However, Rajagopal et al. fail to explicitly teach wherein the downlink control message is a medium access control (MAC) control element (CE) or downlink control information (DCI). 
Yoo et al. teach a method wherein the downlink control message is a medium access control (MAC) control element (CE) or downlink control information (DCI). (read as DCI (Paragraph [0104]) For example, “The base station may transmit information about the selected beam to the terminal. ”(Paragraph [0104]) Also, “the base station may set in advance a beam feedback condition or a condition for the terminal to transmit beam measurement information to the base station. For example, such a condition may be preset through an upper layer signaling, DCI, or the like.”(Paragraph [0149]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to generate and transmit a DCI as taught by Yoo et al. with the terminal as taught by Rajagopal et al. for the purpose of improving beam selection procedures by devices in a communication network.
Regarding claims 27, 34, and 41, and as applied to claims 22, 29, and 36 above, Rajagopal et al. teach “an apparatus and a method for a beam refinement in a wireless communication system.”(Fig(s).1-3 and 29-32; Paragraph [4])
However, Rajagopal et al. fail to explicitly teach wherein the downlink control message indicates a physical uplink control channel feedback resource and comprises the beam change indication wherein no medium access control (MAC) layer data is granted.
Yoo et al. teach a method wherein the downlink control message indicates a physical uplink control channel feedback resource and comprises the beam change indication wherein no medium access control (MAC) layer data is granted. (read as DCI (Paragraph [0104]) For example, “The base station may transmit information about the selected beam to the terminal. ”(Paragraph [0104]) Also, “the base station may set in advance a beam feedback condition or a condition for the terminal to transmit beam measurement information to the base station. For example, such a condition may be preset through an upper layer signaling, DCI, or the like.”(Paragraph [0149]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to generate and transmit a DCI as taught by Yoo et al. with the terminal as taught by Rajagopal et al. for the purpose of improving beam selection procedures by devices in a communication network.
Regarding claims 28, 35, and 42, and as applied to claims 22, 29, and 36 above, Rajagopal et al. teach “an apparatus and a method for a beam refinement in a wireless communication system.”(Fig(s).1-3 and 29-32; Paragraph [4])
However, Rajagopal et al. fail to explicitly teach wherein the downlink control message indicates a downlink grant, wherein the downlink grant is decoded by the user equipment to detect a beam change indication medium access control (MAC) control element transmitted by the network node, and no channel state information (CSI) feedback is scheduled for a physical uplink control channel feedback resource.  
Yoo et al. teach a method wherein the downlink control message indicates a downlink grant, wherein the downlink grant is decoded by the user equipment to detect a beam change indication medium access control (MAC) control element transmitted by the network node, and no channel state information (CSI) feedback is scheduled for a physical uplink control channel feedback resource. (read as DCI (Paragraph [0104]) For example, “The base station may transmit information about the selected beam to the terminal. ”(Paragraph [0104]) Also, “the base station may set in advance a beam feedback condition or a condition for the terminal to transmit beam measurement information to the base station. For example, such a condition may be preset through an upper layer signaling, DCI, or the like.”(Paragraph [0149]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to generate and transmit a DCI as taught by Yoo et al. with the terminal as taught by Rajagopal et al. for the purpose of improving beam selection procedures by devices in a communication network.
Regarding claim 37, and as applied to claim 36 above, Rajagopal et al. teach “an apparatus and a method for a beam refinement in a wireless communication system.”(Fig(s).1-3 and 29-32; Paragraph [4])
However, Rajagopal et al. fail to explicitly teach the step to configure the user equipment to perform measurements on a beam refinement reference signal; and 
send the configuration to the user equipment. 
Yoo et al. teach a method to configure the user equipment to perform measurements on a beam refinement reference signal (read as “When there is a need of beam change or beam measurement result, the base station may transmit the request for the beam measurement result report to the terminal. The base station may determine, based on channel state information (CSI) received from the terminal, whether the beam measurement result is needed.”(Paragraph [0108])); and 
send the configuration to the user equipment.(read as “the base station may transmit the request for the beam measurement result report to the terminal.”(Paragraph [0108]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to measure a beam and the function to receive a DCI as taught by Yoo et al. with the terminal as taught by Rajagopal et al. for the purpose of improving beam selection procedures by devices in a communication network.
Regarding claim 38, and as applied to claim 36 above, Rajagopal et al. teach “an apparatus and a method for a beam refinement in a wireless communication system.”(Fig(s).1-3 and 29-32; Paragraph [4])
However, Rajagopal et al. fail to explicitly teach the step to determine the beam change based on the received measurement report. 
Yoo et al. teach a method to determine the beam change based on the received measurement report. (read as “When there is a need of beam change or beam measurement result, the base station may transmit the request for the beam measurement result report to the terminal. The base station may determine, based on channel state information (CSI) received from the terminal, whether the beam measurement result is needed.”(Paragraph [0108]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function to measure a beam and the function to receive a DCI as taught by Yoo et al. with the terminal as taught by Rajagopal et al. for the purpose of improving beam selection procedures by devices in a communication network.
Claims 24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopal et al. (WO # 2016068521 A1), in view of Yoo et al. (U.S. Patent Application Publication # 2017/0288763 A1), and Sajadieh et al. (U.S. Patent Application Publication # 2015/0043439 A1).
Regarding claims 24 and 31, and as applied to claims 22 and 29 above, Rajagopal et al. teach “an apparatus and a method for a beam refinement in a wireless communication system.”(Fig(s).1-3 and 29-32; Paragraph [4])
Yoo et al. teach “a method and apparatus for managing a beam, especially, updating a beam, in a beamforming system.”(Paragraph [0002])
Rajagopal et al. and Yoo et al. fail to explicitly teach determining reception beam alignment based on the received mapping between the beam index value and the refinement beam index value and the beam change indicated by the network node.
Sajadieh et al. teach a method determining reception beam alignment based on the received mapping between the beam index value and the refinement beam index value and the beam change indicated by the network node. (read as best and/or strongest beam may be determined by the alignment between a PMI and a generated beam for an active beam(s). (Paragraph [0020]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for determining the best and/or strongest beam using beam alignment as taught by Sajadieh et al. and the function to measure a beam and the function to receive a DCI as taught by Yoo et al. with the terminal as taught by Rajagopal et al. for the purpose of improving beam selection procedures by devices in a communication network.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Deng et al. (U.S. Patent Application Publication # 2019/0104549 A1) teach “An mWTRU may receive a downlink BMRS transmission configuration and/or a RACH configuration. The configuration or configurations may be received from an SCmB. The configuration or configurations may be received in higher layer signaling such as in a SIB or SIBs which may be broadcast to the mWTRU.”(Fig.19A; Paragraph [0159])
Gora et al. (WO # 2016/173669 A1) teach “the beamwidth controller or beam-alignment system further comprises a first beamwidth signal characteristic determiner or mmWave characteristic determiner 103. The mmWave characteristic determiner 103 may be configured to receive the first beamwidth (or mmWave) input signals from the RF signal input 101 and determine or generate a performance characteristic based on the narrow beam width mmWave input signals.”(Page 16, Lines 8-13) Also, Gora et al. teach “The beamwidth controller or beam-alignment system further comprises an event determiner 107 (or signal based event determiner 107). The event determiner 107 can be configured to receive the performance characteristics from the mmWave and cmWave characteristic determiners and determine whether there is a signal based event which requires the need to search for a new beam or control the current beam.” (Page 16, Lines 26-31)
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
November 4, 2022